DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-7, 9-15 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to symbol based and slot based cyclic shift hopping patterns for a plurality of control channels to transmit ACK/NACK/CQI.
		Kim et al (US 20100142475 A1) discloses to transmit control information such as ACK/NACK/CQI by cyclically shifting a base sequence by a cyclic shift amount. The available cyclic shift indices/values (CS index 1-12) of the base sequence are divided into two parts according to a type of control information. The first part of the available CS indices such as CS indices 1 to 8 are set/assigned for ACK/NACK and the second part of the available CS indices such as CS indices 10 to 12 are set/assigned for CQI (Par 0089-0098).
		Kim does not disclose, “the same N number of one or more cyclically continuous indexes being usable for the ACK/NACK signal in each of the two consecutive slots such that, responsive to N being more than one, the same N number of a plurality of cyclically continuous indexes are usable for the ACK/NACK signal in each of the two consecutive slots, and responsive to N being one, one of the plurality of cyclically continuous indexes is usable for the ACK/NACK signal in each of the two consecutive slots”.
		Tiirola et al (US 20080298433 A1) discloses cyclic shift hopping patterns for transmitting control information such as ACK/NACK/CQI. The CS indices 0-11 are applicable in two consecutive slots but the cyclic shift hopping pattern is different in each of the consecutive slots (Fig. 4A-B, Fig. 5, Fig. 9, Par 0081-0083, Par 0088-0095).
		Tiirola does not disclose, “the same N number of one or more cyclically continuous indexes being usable for the ACK/NACK signal in each of the two consecutive slots such that, responsive to N being more than one, the same N number of a plurality of cyclically continuous indexes are usable for the ACK/NACK signal in each of the two consecutive slots, and responsive to N being one, one of the plurality of cyclically continuous indexes is usable for the ACK/NACK signal in each of the two consecutive slots”.
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
	
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473